The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Examiner’s Amendment

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Ms. Margaret Burke in an interview dated December 8, 2021.
****	Please replace all previous listings of the claims with the listing below. 
1.  (Currently Amended) A vaporization device comprising:
		a housing;
		a top cap; and
		a heating assembly, 
		the housing and the top cap defining a fluid storage compartment and the top cap surrounding the heating assembly, wherein the top cap comprises a first portion and a second portion, the first portion comprising a first material and the second portion comprising a second material, the first material being different from the second material.
2.  (Canceled) 
3.  (Currently Amended) The vaporization device according to claim 1 
4.  (Currently Amended) The vaporization device according to claim  1 
5.  (Previously Presented) The vaporization device according to claim 4, wherein the elastic material comprises liquid silica gel, and Shore hardness of the elastic material is within a range from 40A to 50A.
6.  (Currently Amended) The vaporization device according to claim 1 2 (Newton/square millimeter) to 20 N/cm2.
7.  (Currently Amended) The vaporization device according to claim 1 
1 
9.  (Currently Amended) The vaporization device according to claim 1 
10.  (Currently Amended) The vaporization device according to claim 1 
		a heating base comprising a first opening, wherein
		the heating assembly is in communication with external fluid through the 	first opening; and
		a filter screen in direct contact with the first opening.
11.  (Original) The vaporization device according to claim 10, further comprising a first tube, wherein a first end of the first tube defines the first opening, and the first end of the first tube is away from the heating assembly.
12.  (Original) The vaporization device according to claim 11, further comprising a bottom cap, wherein the filter screen is disposed between the first end of the tube and the bottom cap.
13.  (Previously Presented) A vaporization device comprising:
a housing;
a heating assembly; and
a top cap engaged with the housing and the heating assembly, 
wherein the top cap comprises a first portion, a second portion, and a third portion, the first portion and the third portion comprising a first material, and the second portion comprising a second material.
14.  (Cancelled)
15.  (Previously Presented) The vaporization device according to claim 13, wherein the first material comprises liquid silica gel, and Shore hardness of the first material is within a range from 40A to 50A.

17.  (Previously Presented) The vaporization device according to claim 13, wherein the first portion of the top cap is integrally formed with the third portion.
18.  (Currently Amended) The vaporization device according to claim 13, wherein an inner surface of the housing surrounds the first portion, and the third portion surrounds the heating assembly.
19.  (Previously Presented) The vaporization device according to claim 13, wherein the second portion comprises a flange, and the first portion is located between an inner surface of the housing and the flange.
20.  (Previously Presented) The vaporization device according to claim 13, wherein the second portion comprises a perforation, and there is a protrusion between the first portion and the third portion, the protrusion being disposed in the perforation.
21.  (Original) The vaporization device according to claim 13, further comprising:
a bottom cap disposed at a bottom of the housing, wherein the bottom cap comprises a plurality of holes, diameters of the holes being within a range from 0.01 mm to 0.2 mm.


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


U.S. Publication 20140109921 from ids dated Oct. 26, 2021 showed the housing 20 fig. 1, top cap 310 fig. 1 and 2, heating assembly 320, 330 fig. 2 and fluid storage 240 (para. 45; last line). It was agreed to place the allowable subject matter of claim 2 that was identified as allowable in the non-final office action dated Sept. 2, 2021 into claim 1 and make it allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
Agreed to allow an examiner’s amendment to get the application into condition for allowance.  The examiner’s amendment directly correlates with what was agreed upon.
The following is the email correspondence.  

    PNG
    media_image1.png
    924
    797
    media_image1.png
    Greyscale




Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
January 13, 2022